DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is the response to amendment filed 03/14/2022 for application 16/988214.
Claims 31-48 are currently pending and have been fully considered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "solid waste mixture" in the last line, line 9.  There is insufficient antecedent basis for this limitation in the claim.
It appears that the limitation is referring to the now amended “dried solid waste mixture”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,738,255. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to heating a solid waste between 5 — 60 wt% of plastics, and removing the vaporized compounds, and extruding and cooling the mixture to form a solid fuel composition of at least about 8,000 BTU/Ib.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 31-36, 38-42 and 44-48 are rejected under 35 U.S.C. 103 as being unpatentable over TAMIR (USPGPUB 2011/0272858) in view of ROBERTSON (USPGPUB 2003/0177939).
TAMIR teaches a method for processing waste to form a composite material.
TAMIR teaches in paragraph 49 a method in which unsorted waste is dried and optionally particulated.
The heating is taught to be performed to at least 100°C under shear forces.
TAMIR teaches in paragraph 279 heating to turn into a soft flowable matter (melt).
Regarding claims 31, 40, and 42, TAMIR teaches in paragraph 238 municipal solid waste comprise a plastics amount of 12.1%.  (solid waste composition in an amount of about 5 wt% to about 60 wt%) 
TAMIR teaches in paragraphs 215-219 that the process comprises heating to obtain a melt.
Regarding claims 31, TAMIR teaches in paragraph 286 that the composite material may be burned to provide an energy source.  
Regarding claims 31 and 34, TAMIR does not explicitly teach a vacuum port with a vacuum pump in the process vessel.
TAMIR does not explicitly teach that the drying of the unsorted waste and the melting of the plastic occur in the same process vessel.  
TAMIR, however, does teach in paragraph 242, that the waste may be received as a wet material prior to processing and dried by a variety of methods, including heating in an oven chamber.  Up to 95% of the water initially contained in the waste is taught to be removed.  Furthermore, TAMIR teach in paragraph 274 that the particulating may precede drying.
It appears to be a matter of design choice to perform the drying step and the heating step to melt at least a portion of the plastics in the same process vessel given that it appears the invention would perform just as well with the drying step and heating step in separate vessels.  
Furthermore, TAMIR does not teach against perform the drying step and the heating step to melt at least a portion of the plastics in the same process vessel.  
It would be obvious to one of ordinary skill in the art to perform the drying step and heating step to melt at least a portion of the plastics in the same process vessel with a reasonable expectation of success.  
Furthermore, ROBERTSON teaches an extruder that comprises a vacuum port with a vacuum pump connected to the vacuum port that draws off water.  
It would be well with one of ordinary skill in the art to use an extruder with a vacuum port with a vacuum pump connected to perform the drying step and heating step to melt at least a portion of the plastics in the same process vessel with a reasonable expectation of success.  
Regarding claims 32 and 33, TAMIR teaches in paragraph 274 that at least some amount of volatile compounds are removed.
However, it is well known in the art to have a vacuum port for the removal of volatiles and a vacuum pump for pulling the volatiles from the process vessel.  
Regarding claim 35, TAMIR teaches in paragraph 279 extruded into a desired shape after heating to turn into a soft flowable matter.
Regarding claim 36, TAMIR teaches in paragraph 276 and paragraph 305 cooling after extruding.
Regarding claim 38, TAMIR teaches in paragraph 48 that municipal waste may be used and paragraph 243 agricultural waste.
Regarding claim 39, TAMIR teaches in paragraph 48 that the waste may be subject to removal of some compounds. Some of the compounds are taught to include metals and inorganic material.
Regarding claim 41, TAMIR teaches in paragraph 239 that the thermoplastics component comprises polyolefins.
Regarding claim 44, TAMIR teaches in paragraph 305 an example in which the waste is shredded to an approximate size of 20mm.
Regarding claims 45-46, TAMIR does not explicitly teach that the heating is performed with a surface that is at a temperature above 190°C or between 190°C to 280°C.
However, TAMIR teaches in paragraph 279 that the composite material may be reheated to a temperature of above 100°C, or even above 180°C.
It appears to be a matter of design choice to perform the heating with a surface at the temperature taught in TAMIR since the method of heating does not appear to solved any specific problem and it appear that the heating would be performed equally well with other forms of heating.
Regarding claims 47-48, TAMIR teaches in paragraph 273 heating to a temperature of at least about 100°C, above 125°C.
A prima facie case of obviousness exists wherein the claimed ranges overlap. (A temperature of about 160 to about 250°C).
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Claim(s) 37 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over TAMIR (USPGPUB 2011/0272858) in view of ROBERTSON (USPGPUB 2003/0177939) applied to claims 31-36, 38-42 and 44-48 above, and further in view of PARKINSON et al. (U.S. 6165238).
The above discussion of TAMIR is incorporated herein by reference.
TAMIR does not explicitly teach the properties of the composite material formed.  
However, PARKINSON et al. teach the properties of a waste polymeric material used in the formation of a fuel pellet.
The properties of a waste polymeric material are taught in Table 1 of column 6 to include properties of a BTU/lb of 15,807, an amount of carbon of 79.44%, an amount of hydrogen of 10.62%, an amount of oxygen of 8.16%, a sulfur amount of 0.04%, and a chlorine amount of 1.74%.  
PARKINSON et al. also teach an example of a fuel pellet that is formed that has properties of BTU/lb of 15,708, an amount of carbon of 76.10%, an amount of hydrogen of 7.32%, an amount of oxygen of 4.18%, a sulfur amount of 1.34%, and a chlorine amount of 1.74%.  
It would be obvious to one of ordinary skill in the art to form composite materials in TAMIR with the properties taught in PARKINSON et al. for a fuel pellet with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Response to Arguments
Applicant’s arguments, see pp 1, filed 03/14/2022, with respect to the rejection(s) of claim(s) 31-33, 35-36, 38-42, and 44-48 under 35 U.S.C 103(a) as being unpatentable over TAMIR (USPGPUB 20110272858) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of TAMIR (USPGPUB 2011/0272858) in view of ROBERTSON (USPGPUB 2003/0177939).
TAMIR does not explicitly teach that the drying step and the melting step are performed in the same process vessel.  
However, TAMIR also does not explicitly teach that the drying step and the melting steps could not be performed in the same process vessel.
Furthermore, ROBERTSON teaches an extruder that comprises a vacuum port with a vacuum pump that allows for the removal of water in the extruder.
It would be well within one of ordinary skill in the art perform the drying step and the melting step in the same extruder with a reasonable expectation of success.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MING CHEUNG PO/Examiner, Art Unit 1771       

                                                                                                                                                                                                 
/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771